—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating prison disciplinary rules which prohibit inmates from fighting and engaging in violent conduct in a group. The misbehavior report, the videotape of the incident and the testimony of the correction officer who observed petitioner participating in a melee in the prison yard provide substantial evidence to support the determination of guilt (see, Matter of Collazo v Coombe, 235 AD2d 654; Matter of Ruffin v Coombe, 233 AD2d 729). Petitioner’s exculpatory testimony merely created a credibility issue which the Hearing Officer was entitled to resolve against him (see, Matter of Rodriquez v Coombe, 238 AD2d 691, 692). We have reviewed petitioner’s remaining contentions — including that the misbehavior report was deficient and that the Hearing Officer was biased — and find them to be either unpreserved for our review or lacking in merit.
*936Mercure, J. P., Yesawich Jr., Spain, Carpinello and Graffeo, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.